J-S09003-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARITZA R. NOVACK                                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

ANTHONY A. NOVACK

                          Appellant                    No. 861 MDA 2015


                     Appeal from the Order April 17, 2015
              In the Court of Common Pleas of Lancaster County
                      Civil Division at No(s): CI-02-11186


BEFORE: PANELLA, J., LAZARUS, J., and JENKINS, J.

JUDGMENT ORDER BY PANELLA, J.                        FILED MARCH 07, 2016

      Appellant, Anthony A. Novack, appeals pro se from the order entered

April 17, 2015, in the Court of Common Pleas of Lancaster County. We

affirm.

      Our review of the pro se brief Appellant has submitted to this Court

reveals substantial defects. Of the ten issues Appellant has presented for our

review, only a single issue pertains directly to the Order under appeal.

Additionally, although the argument section of Appellant’s brief contains a

citation to a single statute, Appellant’s brief otherwise contains no citation to

supporting case law or other pertinent legal authority. Correspondingly,

there is no developed legal argument in the twelve pages devoted to

Appellant’s brief.
J-S09003-16



      “While this court is willing to liberally construe materials filed by a pro

se litigant, we note that appellant is not entitled to any particular advantage

because she lacks legal training. As our supreme court has explained, any

layperson choosing to represent herself in a legal proceeding must, to some

reasonable extent, assume the risk that her lack of expertise and legal

training   will   prove   her   undoing.”   Branch   Banking    and   Trust   v.

Gesiorski, 904 A.2d 939, 942 (Pa. Super. 2006) (citations omitted).

      “The Rules of Appellate Procedure state unequivocally that each

question an appellant raises is to be supported by discussion and analysis of

pertinent authority.” Eichman v. McKeon, 824 A.2d 305, 319 (Pa. Super.

2003). Furthermore, “[w]hen issues are not properly raised and developed in

briefs, when the briefs are wholly inadequate to present specific issues for

review[,] a Court will not consider the merits thereof.” Gesiorski, 904 A.2d

at 942-943 (citations omitted).

      In the present case, even a liberal construction of Appellant’s brief

cannot remedy the serious inadequacies. As Appellant has chosen to proceed

pro se, he cannot now expect this Court to act as his attorney. We are

therefore compelled to find Appellant’s undeveloped issues waived on

appeal.

      Order affirmed.      Appellee’s Application to Quash Appeal is denied.

Jurisdiction relinquished.




                                       -2-
J-S09003-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/7/2016




                          -3-